 OREGON LABOR-MANAGEMENT RELATIONS BOARDSwift& Company, Inc.andLocal 529,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Case 3-RC-3992.FEBRUARY17,1967SUPPLEMENTAL DECISION AND DIRECTIONOF ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND ZAGORIA17cbnfusion and delay in the conduct of representationproceedings.Accordingly,we find that theEmployer'sexceptionsraisenomaterialorsubstantial issue of fact or law which wouldwarrantreversal of the Regional Director's findings andrecommendations, which we hereby adopt.ORDERIT IS HEREBYORDERED that the electionconducted on August 29, 1966, be and it hereby is,set aside.[Text of Second Direction of Election omitted frompublication.] 3On December 9, 1966, the National LaborRelations Board issued its Decision and Direction,'directing the Regional Director for Region 3 to openand count the challenged ballot in the above-entitledproceedingandreservingdecisiononthePetitioner's objection to the election. Thereafter, theRegionalDirectoropenedandcounted thechallenged ballot and issued a revised tally of ballotswhich showed that two ballots were cast for, and twowere against, the Petitioner, thus resulting in nomajority for the Petitioner. Therefore, in accordancewith the Board's original Decision and Direction, theRegional Director, under date of December 16,1966,returned the proceeding to the National LaborRelations Board for determination of the Employer'sexceptions to the Regional Director's report whichrecommended that the Petitioner's objection besustained.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.In his report, the Regional Director found that theEmployer had refused to submit the eligibility listcontaining the names and addresses of all eligiblevoters,as required by the Board's decision inExcelsiorUnderwear Inc.,156NLRB 1236. Hetherefore found merit to Petitioner's objection basedon such refusal and recommended that the electionbe set aside and a new election directed. In itsexceptions,theEmployer contends that thePetitioner has amplemeansof communicating withthe few employees in the unit and that, therefore,there was no need for the list in this case. We do notagree.As the Board stated inExcelsior,"evenassumingthe availability of other avenues by whichaunionmightbe able to communicate withemployees,we may properly require employerdisclosure of employeenamesand addresses so as toinsurethe opportunity of all employees to be reachedby all parties in the period immediately preceding arepresentation election."2Moreover, we see nojustification for permitting employers to decide forthemselves in each case whether a "need" for thelist exists. Such a policy could result only inNot published in NLRBvolumes.sExcelsior Underwear Inc., supra;CranePacking Co.,160NLRB 164.3An electioneligibilitylist,containing the names andaddresses of all the eligiblevoters, must befiled bythe Employerwith theRegional Director for Region 3 within7 daysafter thedate of issuance of the Notice of SecondElectionby theRegionalDirector. The Regional Directorshall make the list available to allparties to the election.No extension of time to file this list shall begrantedby theRegionalDirector except in extraordinarycircumstances. Failure to complywith this requirement shall begrounds forsetting aside the electionwheneverproper objectionsare filed.Excelsior Underwear Inc.,156 NLRB 1236.Oregon Labor-Management Relations Boardand Marvin B. Knutson and Lane-Coos-Curry-DouglasCountiesBuildingandConstruction Trades Council.Case AO-99.February17,1967ADVISORY OPINIONThis is a petition filed by the Oregon Labor-Management Relations Board, herein called theState Board, for an Advisory Opinion in conformitywith Sections 102.98 and 102.99 of the NationalLabor Relations Board Rulesand Regulations,Series 8, as amended.In pertinent part, the petition alleges as follows:1.There is presently pending before the StateBoard a representation (RM) petition (Case 7-66)involvingMarvin B. Knutson, herein called theEmployer, and Lane-Coos-Curry-DouglasCountiesBuilding and Construction Trades Council, hereincalled the Union. The petition was filed by theEmployer and a hearing was thereafter held beforethe State Board to develop factsregarding thenature of the Employer's business and his commercedata.The transcript of that hearing and relevantexhibits accompanied and were made part of thepetition before us.163 NLRB No. 6163 NLRB No. 10 18DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Concurrentlywiththefilingoftherepresentationpetitionwith the Oregon Labor-Management Relations Board, the Employer filedsuit in the Circuit Court of the State of Oregon for aninjunction to enjoin the Union from picketing orcoercing the Employer to compel him to sign anagreement with the Union. The court found that itwas without jurisdiction to entertain the suit sincetheEmployer had not proved that the NationalLabor Relations Board did not have jurisdiction.Thereafter, the Employer signed an agreement withthe Union and picketing ceased.3.The Employer is engaged as a generalcontractor in the building and construction industryin the area of Lane County, Oregon. His primaryactivity has been the constructing and remodeling ofresidential housing and the building of an apartmenthouse to be retained and operated by himself.4. In 1965 the Employer's gross income from hisconstruction business was $142,656. During the first8 months of 1966 his gross income, including the fairmarket cost of the apartment he built, was $218,500.During 1965 the Employer spent $52,207.19 onmaterials, none of which he purchased directly fromout of State. Likewise, in the first 8 months of 1966,the Employer spent $52,292.82 on materials, none ofwhich he received directly from out of State. In eachof these years approximately one-half of theEmployer's purchases of supplies was for concrete,which he purchased from suppliers who received thematerials from out of State. The Employer also paid$83,905.25 in 1965 and $59,439.93 in the first 8months of 1966 to his subcontractors. It wasestimated that about 60 percent of the amountreceived by each of the subcontractors was formaterials obtained from suppliers who received thematerials from outside the State of Oregon.5.The State Board has made no findings as to theaforesaid commerce data.6.There is no representation or unfair laborpractice proceeding pending before us that involvesthe parties hereto.7.Although served with a copy of the Petition forAdvisory Opinion herein, no response as provided bythe Board Rules and Regulations has been filed bythe Employer or the Union.On the basis of the above, the Board is of theopinion that:1.TheEmployerconstitutesanonretailenterprise engaged in the building and constructionindustry as a general contractor in Lane County,Oregon.2.The current standard for the assertion ofjurisdiction over nonretail enterprises within theBoard's statutory jurisdiction requires an annualminimum of $50,000 out-of-State inflow or outflow,direct or indirect. For the purpose of applying thisstandard "indirect inflow refers to the purchase ofgoods or services which originated outside theEmployer's State but which he purchased from aseller within the State who received such goods orservicesoutside the State."SiemonsMailingService, 122NLRB 81, 85.3.The Employer's own local purchases of goods,supplies,commodities, and services originatingoutside the State of Oregon do not exceed $50,000.However, the Board, in determining the inflow to ageneral contractor, has combined his inflow withthat of his subcontractors on his projects, since thesubcontractors act for him and are his vehicles in theperformance of his obligations.Operative Plasterers'and Cement Masons' International AssociationLocal No. 2 (Arnold M. Hansen),149 NLRB 1264,1274-75.14.In this case, it appears that the Employer andhis subcontractors purchased goods and materialsfor use on his projects from suppliers who receivedsuch goods and materials directly from outside theState of Oregon; and that such goods and materialswere valued at more than $50,000 in each of theyears 1965 and 1966. By so combining this indirectinflow of both the Employer and his subcontractors,it is clear that the Employer's operations meet thedollar-volume test of the Board's standards forasserting jurisdiction over nonretail enterprises.Accordingly, the parties are advised underSection 102.103 of the Board Rules and Regulations,Series 8, as amended, that, on the petition submittedherein, the Board would assert jurisdiction over theEmployer's operations with respect to disputescognizable under Sections 8, 9, and 10 of theNational Labor Relations Act.'Cf.BetterElectr,cCo, Inc, 129 NLRB 1012.Howell Refining CompanyandOil,Chemicaland Atomic Workers International Union,AFL-CIO. Case 23-CA-2340.February 20,1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn November 9, 1966, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint, and recommended that such allegationsbe dismissed, as set forth in the attached Decision.163 NLRB No. 3